PER CURIAM: *
Due to the jury’s conflicting findings, there was no clear factual determination regarding the amount of methamphetamine involved in the conspiracy. The verdict will not support the sentence in excess of the statutory maximum of 20 years under 21 U.S.C. § 841(b)(1)(c). Sentence Vacated. Remanded.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.